IN THE COURT OF CRIMINAL APPEALS

OF TEXAS






WR-62,426-02


EX PARTE JUAN CARLOS ALVAREZ





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NO. 787007 IN THE 338TH DISTRICT COURT
HARRIS COUNTY



	Per curiam.  

O R D E R


	This is a subsequent application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure Article 11.071, § 5.
	In September 1999, Applicant was convicted of the offense of capital murder.  The
jury answered the special issues submitted under Article 37.071, TEX. CODE CRIM. PROC.,
and the trial court, accordingly, set punishment at death.  This Court affirmed Applicant's
conviction and sentence on direct appeal.  Alvarez v. State, No. AP-73,648 (Tex. Crim. App.
October 30, 2002).  This Court denied relief on Applicant's initial post-conviction
application for writ of habeas corpus.  Ex parte Alvarez, No. WR-62,426-01  (Tex. Crim.
App. September 24, 2008).  Applicant's instant post-conviction application for writ of habeas
corpus was received in this Court on May 14, 2010.
 The record reflects that Applicant is currently challenging his conviction in Cause No.
4:09-cv-03040, styled Juan Carlos Alvarez v. Rick Thaler, in the United States District Court
for the Southern District of Texas, Houston Division.  The record also reflects that the federal
district court has entered an order staying its proceedings for Applicant to return to state court
to consider his current unexhausted claims.  Therefore, this Court may exercise jurisdiction
to consider this subsequent state application.  See Ex parte Soffar,143 S.W.3d 804 (Tex.
Crim. App. 2004).    
	Applicant presents four allegations in the instant application.  We have reviewed the
application, and we find that the allegations fail to satisfy the requirements of Article 11.071,
§ 5(a).  Accordingly, the application is dismissed as an abuse of the writ.  Tex. Code Crim.
Proc. Art. 11.071, § 5(c).
	IT IS SO ORDERED THIS THE 15TH DAY OF SEPTEMBER, 2010.

Do Not Publish